Puerto Rico, veinte y siete de Noviembre de mil novecientos. — Visto el presente recurso gubernativo interpuesto por Don Angel Hermida contra negativa del Registrador de la Propiedad de Aguadilla á inscribir un expediente sobre conversión en inscripción de dominio de la posesión de dos fincas rústicas. — Resultando : Que presentado al Registrador de Aguadilla por Don Angel Hermida, como tutor de los menores hijos de Don Vicente, de igual apellido, un testimonio del expediente promovido por el mismo ante el Juez municipal de San Sebastián para convertir en inscripción de dominio la de posesión de dos predios rústicos que aparecían inscritos en dicho Registro á favor del padre de los referidos menores, se negó el Registrador á inscribirlo, por haberse omitido el requisito indispensable de su publicación en la Gaceta Oficial, y siendo insubsanable dicho defecto tampoco procedía la anotación de suspensión, según nota puesta por el Registrador al pie del testimonio de referencia. — Resultando : Que contra la negativa del Registrador interpuso Hermida recurso gubernativo ante el Tribunal del Distrito de Mayagíiez en veinte y dos de Marzo último, acompañando su escrito una certificación expedida por el Secretario del Juzgado municipal de San Sebastián, creditiva de haberse publicado el edicto anunciando la conversión solicitada por el recurrente en el número 71, correspondiente al diez de Diciembre del año *459próximo pasado, del periódico titulado El Republicano, que se editaba en aquella Ciudad y solicitando se revocara dicha, nota y se ordenara al Registrador que practicara la conversión interesada por medio de la correspondiente nota marginal, fundándose para ello en la Orden General que autoriza la publicación de los edictos en cualquier periódico, á elección del Tribunal, y que habiéndose publicado el edicto anunciando la conversión solicitada en un periódico de Mayagíiez, como lo acreditaba la certificación que acompañaba, estaba cumplido el requisito de la ley, cuya falta objetaba el Registrador. — Resultando: Que evacuado por éste el informe que le pidiera el Tribunal del Distrito insistiendo en su negativa por las razones que estimó más convenientes, fué remitido el expediente á este Tribunal para la resolución del recurso, á tenor de lo que previene la Orden General número 99 de treinta de Abril último.— Vistos los artículos 393 de la Ley Hipotecaria de esta Isla y 441 del Reglamento de la misma, y la Orden General número 186 de veinte y cuatro de Noviembre del año próximo pasado. — Considerando : Que si bien por la Orden General citada se autoriza á los Jueces y Tribunales para la publicación de los edictos en los periódicos que los mismos Jueces ó Tribunales determinen, concediéndose la preferencia á los que se publiquen en la localidad donde residan los demandados ó alguno de ellos, ó donde exista la cosa objeto de la reclamación que se ventila, esta disposición que se dictó para los asuntos civiles que se tramitan con arreglo á la ley procesal común, no modifica ni excluye lo establecido para otros casos determinados por leyes ó disposiciones especiales como la Hipotecaria, cuyos preceptos deben entenderse vigentes mientras que no sean expresamente derogados.— Considerando: Que dispuesto como está por el artículo 393 de la Ley Hipotecaria en su párrafo 6? y el 441 del Reglamento de la propia Ley, que la conversión de las inscripciones posesorias en inscripciones de dominio se anuncien por medio de un edicto que se publicará en *460el Boletín Oficial de la provincia, á fin de que los que se consideren perjudicados en sus derechos puedan oponerse en el plazo de treinta días contados desde' la publicación del edicto expresado y no habiendo sido derogada esta disposición expresamente por ninguna otra posterior es de rigurosa aplicación en todos los casos para los que ha sido dictada: — Considerando: Que no habiéndose observado en la tramitación del expediente promovido por Don Angel Hermida en el Juzgado municipal de San ‘Sebastian ese trámite esencial del procedimiento, adolece dicho expediente de un defecto insubsanable que impide su inscripción en el Registro de la Propiedad. — Se aprueba la nota denegatoria puesta por el Registrador de la Propiedad de Aguadilla al pie del documento de que se trata en el presente recurso, y devuélvase dicho documento al Registrador con copia certificada de la presente resolución, que se publicará en la Gaceta Oficial, para su conocimiento y. el del interesado, y á los demás efectos procedentes. — Así lo acordaron y firman los Sres. del Tribunal, de que certifico.
José S. ¡Quiñones. — José C. Hernández. — José M> Figueras. — Rafael Nieto Abeillé. — E. de J. López Gaztambide, Secretario.